Title: To John Adams from Antoine Marie Cerisier, 1 October 1782
From: Cerisier, Antoine Marie
To: Adams, John



Amsterdam ce 1 octobre 1782
Monsieur

Il y a longtems que j’aurai entamé le sujet important de l’admission des Etats-Unis de l’Amérique dans la Neutralité; mais je ne Sentais pas avoir des argumens assez forts pour traiter cette matiere; et vous savez que dans ces sortes de cas il vaut mieux ne rien dire que de ne pas dire assez. Je Suis effectivement embarassé pour montrer comment cette démarche ne Serait pas une dérogation aux principes qu’ont énoncés les puissances neutres de ne rien hazarder qui puisse passer pour partialité de la part d’aucune des puissances Belligérantes: il est vrai que l’on peut considerer les Américains, d’après le bonheur qu’ils ont eu de chasser les Anglais de leur territoire, comme des peuples que la Grande-Bretagne veut conquérir; or toutes les puissances belligérantes étant dans un état à être conquises l’une par l’autre, elles ne laissent pas de conserver, chacune, jusqu’à l’Epoque d’une conquête, le droit d’etre reconnue indépendante. Donc les Américains qui ne sont vis à vis des Anglais que comme un peuple qu’ils veulent conquérir, ont aussi le droit d’etre régardés indépendans, même par des puissances neutres: mais l’Angleterre pourra toujours opposer à ces raisons que les Américains ne Sont encore à Son égard que comme les rebelles qu’elle veut punir: ainsi l’affaire étant indécise quant au droit, il sera difficile de donner des raisons Satisfaisantes aux puissances neutres pour agir autrement; on pourrait répondre que l’Angleterre s’est Suffisamment déclarée, en avouant Son impuissance à continuer une guerre offensive, Sans laquelle on ne peut esperer de conquête; et Surtout par la lettre de Carleton que vous connaissez Surement: voilà les meilleurs argumens à cet égard; mais ils prouveraient encore qu’il ne Serait pas nécessaire d’admettre les Etats-Unis dans la neutralite; pour accelerer la paix; puis que, les choses étant ainsi, là reconnaissance de l’Amérique par l’Angleterre, le plus grand obstacle à la paix, Sera bientôt levé. J’attends avec impatience vos observations sur cet objet: quelques lumieres communiquées par vous, me mettrons en état de traiter cette matiere avec connaissance de cause: j’aurai Soin de remplir votre intention de la maniere la plus exacte, quant aux pieces à traduire du General advertiser.

J’ai l’honneur d’etre avec tous les sentimens de respect et de dévonment que voùs m’avez connus Monsieur Votre très humble & très obeissant serviteur
A M Cerisier

